IN THE SUPREME COURT OF NORTH CAROLINA

                                             2022-NCSC-85

                                               No. 269A21

                                           Filed 15 July 2022

     IN THE MATTER OF: J.A.J., K.D.M.J., and P.A.P.J.


           Appeals pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 25 May

     2021 by Judge Pell C. Cooper in District Court, Wilson County. This matter was

     calendared for argument in the Supreme Court on 1 July 2022 but determined on the

     record and briefs without oral argument pursuant to Rule 30(f) of the North Carolina

     Rules of Appellate Procedure.


           Beaman & Bennington, PLLC, by Jennifer K. Bennington, for petitioner-
           appellee Wilson County Department of Social Services.

           Matthew D. Wunsche, GAL appellate counsel, for appellee Guardian ad Litem.

           Sean P. Vitrano for respondent-appellant mother.

           Anné C. Wright for respondent-appellant father.


           HUDSON, Justice.

¶1         Respondent-mother and respondent-father appeal from the trial court’s orders

     terminating respondent-mother’s parental rights to her minor children J.A.J. (Jake),

     K.D.M.J. (Karl), and P.A.P.J. (Pamela)1 and an order terminating respondent-father’s




           1    Pseudonyms have been used to protect the identities of the juveniles and for ease of
     reading.
                                 In re J.A.J., K.D.M.J., and P.A.P.J.

                                              2022-NCSC-85

                                           Opinion of the Court



     parental rights to Karl.2 Upon review, we affirm.

                          I.    Factual and Procedural Background

¶2         On 11 and 17 December 2018, the Wilson County Department of Social

     Services (DSS) filed separate juvenile petitions alleging that two-year-old Jake, six-

     year-old Karl, and newborn Pamela were neglected and dependent juveniles. Each

     petition alleged that on 7 December 2018, family members observed Karl to be “rigid,

     staring, grinding his teeth, having mild tremors, incontinent, weak, and [with] his

     left side . . . drooping.” When respondent-mother did not seek immediate medical care

     for what she felt was more of “a behavioral issue,” family members transported Karl

     to Wilson Medical Center, where his “condition rapidly deteriorated, and he lost the

     ability to speak.” The next day, Karl was transferred to Vidant Medical Center where

     he was placed on a ventilator, after becoming unable to breathe. Respondent-mother

     reportedly refused to authorize medical treatment and was ultimately escorted from

     the facility by law enforcement officers.

¶3         During the course of an investigation, Karl disclosed that he had ingested pills

     belonging to respondent-mother’s boyfriend. Respondent-mother admitted that she

     was a long-time substance abuser and that she was unable to provide a safe, stable

     environment for her children. The whereabouts of Karl’s father, respondent-father,

     were unknown at the time.



           2   Jake’s father and Pamela’s father are not parties to this appeal.
                                 In re J.A.J., K.D.M.J., and P.A.P.J.

                                             2022-NCSC-85

                                           Opinion of the Court



¶4         DSS obtained nonsecure custody of Jake and Karl on 11 December 2018 and of

     Pamela on 18 December 2018.3 Jake and Pamela were placed in foster care. Karl was

     placed with a relative “after several failed foster placements.”

¶5         A hearing on the juvenile petitions was conducted on 20 February 2019. With

     the assistance of counsel, respondent-mother and respondent-father submitted

     stipulations in accord with allegations set forth in the juvenile petitions. After

     considering DSS reports, testimony, and respondents’ stipulations, the trial court

     adjudicated Jake, Karl, and Pamela neglected and dependent juveniles by orders

     entered on 4 March 2019.

¶6         In its disposition orders entered on the same date, the trial court found, inter

     alia, that respondent-mother had acknowledged Karl needed mental health

     treatment but had refused to authorize it. The trial court found that, “[w]hen he does

     not get what he wants,” Karl has “severe behavior problems.” His diagnoses include

     Adjustment Disorder, Oppositional Defiant Disorder, Attention Deficit Hyperactivity

     Disorder, and Sibling Relational Problem. He had run away from respondent-

     mother’s home on numerous occasions, as well as the homes of every other caregiver,

     including foster families, with whom he had been placed. Between 11 and 21

     December 2018, Karl had been placed in three foster homes and had one night of

     respite placement and one night of care at a hospital. Respondent-mother’s visitation


           3   Pamela was born four days after the juvenile petitions for Jake and Karl were filed.
                               In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                        Opinion of the Court



     with Karl was suspended due to the severity of his behavior following her visits.

¶7            The court acknowledged that respondent-mother loves her children. But she

     also had a long history with Child Protective Services and a history of substance

     abuse. She did not feel the need for treatment for mental health issues or substance

     abuse.

¶8            At the time of the hearing on Karl’s juvenile petition, respondent-father was

     incarcerated in the Craven County Correctional Institute on drug charges. He had

     not been an active part of Karl’s life, but he indicated his desire to be a father to Karl

     upon his release.

¶9            The court ordered respondent-mother to complete a safety circle with a social

     worker and develop a safety plan to ensure the juveniles would be properly supervised

     at all times. She was also ordered to complete a psychological evaluation; work with

     a mental health provider to learn healthy coping skills, identify healthy relationships,

     and receive emotional support regarding her domestic violence relationships; and

     work with a parent trainer to learn parenting skills for a child with behavioral

     challenges. Respondent-mother was allowed a minimum of one hour of weekly

     supervised visitation with Jake and Pamela and a minimum of one and one-half hours

     of weekly supervised telephone contact with Karl. Respondent-father was allowed the

     same amount of supervised telephone contact with Karl and was ordered to work with

     a social worker to develop a service plan upon his release from incarceration.
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



¶ 10         A review hearing was conducted on 20 March 2019. In separate amended

       review orders entered for each juvenile on 11 April 2019, the trial court found that

       respondent-mother needed to address her substance abuse and mental health issues,

       refrain from domestic violence, and demonstrate an ability to provide a safe living

       environment and manage the juveniles’ needs. Respondent-mother’s in-person

       contact with Karl would remain suspended until his mental health needs were

       addressed and his trauma in conjunction with his visits with respondent-mother

       reduced. The court found that respondent-mother wanted to be reunified with the

       juveniles. She had acquired public housing to accommodate herself and her children,

       had participated in a Child and Family Team Meeting on 3 January 2019; and had

       reportedly contacted Carolina Outreach to schedule a substance abuse evaluation.

¶ 11         The trial court further found that DSS had referred respondent-mother to

       psychologist Shartra Sylivant for a psychological evaluation, provided her with the

       contact information for the Social Security Administration to apply for social security

       disability benefits, and referred her to DSS’s parenting program to assist her with

       learning how so that she could parent and manage children who had experienced past

       trauma. Respondent-father remained incarcerated.

¶ 12         In permanency-planning orders entered on 30 August 2019 following a 31 July

       2019 hearing, the trial court found that return of the juveniles to respondent-mother’s

       home would be contrary to their best interests due to her “partial progress within the
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                         Opinion of the Court



       last seven months towards her court ordered Family Services activities such as

       emotional/mental health, substance abuse including requested drug screens, and

       parenting.” She had also refused to sign a family contact and visitation plan, comply

       with the visitation agreement, submit to requested drug screens, or submit to a

       substance abuse assessment. Respondent-mother believed Karl’s behavior was the

       reason for DSS involvement and contended that the juveniles were wrongly

       adjudicated neglected and dependent.

¶ 13         After respondent-mother’s limited participation in a psychological evaluation

       in June 2019, Sylivant diagnosed respondent-mother with “Cannabis and

       Phencyclidine (PC) use disorders, Personal History of Psychological Trauma, Partner

       Violence, Parental Child Neglect, Discord with Social Services, and Antisocial

       Personality Disorder with additional histrionic, borderline and paranoid traits.”

       Sylivant reported respondent-mother also had “a number of problematic personality

       traits,” which would not likely be ameliorated by psychotherapy or medication.

       Sylivant reported that respondent-mother’s prognosis for significant and lasting

       behavior change was “poor.”

¶ 14         Respondent-father was released from incarceration on 20 June 2019; however,

       he was reincarcerated on 27 June 2019 for trafficking in heroin. Shortly thereafter, a

       social worker met with respondent-father at the Wilson County Detention Center on

       10 July 2019 to create a family contact and visitation plan. Respondent-father
                                 In re J.A.J., K.D.M.J., and P.A.P.J.

                                                2022-NCSC-85

                                           Opinion of the Court



       requested a visit with Karl, but face-to-face meetings during respondent-father’s

       incarcerations were never allowed based on a determination that a meeting at the

       jail was not in Karl’s best interests.

¶ 15         In the August 2019 permanency-planning orders, the court set custody with a

       relative or other suitable caregiver as the primary permanent plans for Jake and Karl

       with a secondary, concurrent plan of reunification. For Pamela, the permanent plan

       was reunification with a concurrent plan of custody with a relative or other suitable

       person. Respondent-mother was permitted supervised visitation with the juveniles

       every other week and supervised telephone calls at least weekly. Respondent-father

       was allowed mail correspondence and supervised telephone contact with Karl.

¶ 16         The trial court conducted permanency-planning hearings on 20 November

       2019 and 4 March 2020 and entered permanency-planning orders on 13 December

       2019 and 31 March 2020. In the December 2019 orders, the court noted “concerns

       that” respondent-mother “was having unsupervised contact” with Karl. Karl’s

       kinship placement had been unsuccessful, and DSS had placed Karl with a foster

       family. The court ceased respondent-mother’s contact with the juveniles until she

       “exhibited behavioral changes, made progress towards her Family Service

       Agreement, and complied with her signed family contact and visitation plan.” In the

       March 2020 orders, the court noted that respondent-mother remained homeless and

       unemployed. Meanwhile, respondent-father had had no contact with Karl since the
                                  In re J.A.J., K.D.M.J., and P.A.P.J.

                                             2022-NCSC-85

                                           Opinion of the Court



       last permanency-planning hearing. The court changed Jake’s and Karl’s primary

       permanent plan to adoption with parental reunification as a concurrent plan.

¶ 17         Following the next hearing on 22 June 2020, the court entered permanency-

       planning orders on 22 July 2020 finding that respondent-mother had made “minimal

       progress towards her court ordered activities” involving emotional and mental health

       issues and substance abuse. The primary permanent plan for Pamela was also

       changed to adoption with a concurrent plan of reunification with her father.

¶ 18         DSS filed motions and petitions to terminate respondent-mother’s parental

       rights to Jake, Karl, and Pamela and respondent-father’s parental rights to Karl on

       22 September 2020. DSS alleged that respondent-mother’s parental rights could be

       terminated under N.C.G.S. § 7B-1111 for abuse or neglect; willfully leaving the

       juveniles in placement outside of the home without showing reasonable progress in

       correcting those conditions which led to the removal of the juveniles; willful failure to

       pay a reasonable portion of the cost of care for the juveniles; dependency; and willful

       abandonment. DSS alleged the same as grounds to terminate respondent-father’s

       parental rights to Karl.

¶ 19         The court entered amended permanency-planning orders for each juvenile on

       25 November 2020, following a fifth permanency-planning hearing on 23 September

       2020, and permanency-planning orders on 12 February 2021, following a sixth

       hearing on 20 January 2021. In its final permanency-planning order related to Karl,
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                                2022-NCSC-85

                                          Opinion of the Court



       the court found that respondent-mother had made “minimal progress” since the last

       permanency-planning      hearing    and       that   respondent-father   would   remain

       incarcerated until August 2024.

¶ 20         A hearing on DSS’s motions to terminate respondent-mother’s parental rights

       to the juveniles and respondent-father’s parental rights to Karl was held on 18, 19,

       and 22 March and 26 April 2021. In orders entered on 25 May 2021, the trial court

       adjudicated the existence of grounds to terminate respondent-mother’s parental

       rights to Jake, Karl, and Pamela pursuant to N.C.G.S. § 7B-1111(a)(1)–(3) and (6).

       The court also adjudicated the existence of grounds to terminate respondent-father’s

       parental rights to Karl pursuant to N.C.G.S. § 7B-1111(a)(1), (2), (6), and (7). In the

       disposition part of the orders, the court determined that it was in the best interests

       of each juvenile to terminate respondent-mother’s parental rights, and that it was in

       the best interests of Karl to terminate respondent-father’s parental rights.

       Accordingly, the trial court terminated respondent-mother’s parental rights to Jake,

       Karl, and Pamela and respondent-father’s parental rights to Karl. Respondent-

       mother and respondent-father separately appeal from the 25 May 2021 termination

       orders.

                                          II.     Analysis

       A. Respondent-Mother’s Competency
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                         Opinion of the Court



¶ 21         Respondent-mother argues that the trial court erred by failing to appoint a

       guardian ad litem to aid her, pursuant to N.C.G.S. § 7B-1101.1, after her competency

       was brought into question. Following the first review hearing, the trial court noted

       that respondent-mother was suffering from mental illness and that she was not

       consistent in receiving mental health treatment. Respondent-mother contends that

       her behavior during the hearing to terminate her parental rights, in which she

       exhibited “little or no understanding” as to why her children were in DSS custody,

       should have caused the court to inquire into her competency.

¶ 22         Section 7B-1101.1 states that “the court may appoint a guardian ad litem for a

       parent who is incompetent in accordance with G.S. 1A-1, Rule 17.” N.C.G.S. § 7B-

       1101.1(c) (2021). For the purposes of Rule 17, an “incompetent adult”

                    is an adult “who lacks sufficient capacity to manage the
                    adult’s own affairs or to make or communicate important
                    decisions concerning the adult’s person, family, or property
                    whether the lack of capacity is due to mental illness,
                    intellectual disability, epilepsy, cerebral palsy, autism,
                    inebriety, senility, disease, injury, or similar cause or
                    condition.”

       In re N.K., 375 N.C. 805, 809–10 (2020) (quoting N.C.G.S. § 35A-1101(7) (2019)).

¶ 23         “[A] trial judge has a duty to properly inquire into the competency of a litigant

       in a civil trial or proceeding when circumstances are brought to the judge’s attention

       [that] raise a substantial question as to whether the litigant is non compos mentis.”

       In re T.L.H., 368 N.C. 101, 106 (2015) (second alteration in original) (quoting In re
                         In re J.A.J., K.D.M.J., and P.A.P.J.

                                     2022-NCSC-85

                                   Opinion of the Court



J.A.A., 175 N.C. App. 66, 72 (2005)). Though the nature and extent of diagnoses by

mental health professionals are exceedingly important to the proper resolution of a

competency determination, a court may also consider

             the manner in which the individual behaves in the
             courtroom, the lucidity with which the litigant is able to
             express himself or herself, the extent to which the litigant’s
             behavior and comments shed light upon his or her
             understanding of the situation in which he or she is
             involved, the extent to which the litigant is able to assist
             his or her counsel or address other important issues, and
             numerous other factors.

Id. at 108. Thus, much of the information pertinent to a competency determination is

not discernible from a review of a trial record. Id. We review a court’s decision to

inquire into a parent’s competency as well as a decision to appoint a parental

guardian ad litem due to the parent’s incompetence for abuse of discretion. Id. at 106.

When the record on appeal “contains an appreciable amount of evidence tending to

show that the litigant whose mental condition is at issue is not incompetent, the trial

court should not, except in the most extreme instances, be held on appeal to have

abused its discretion by failing to inquire into that litigant’s competence.” Id. at 108–

09; see In re Q.B., 375 N.C. 826, 834, 838 (2020) (affirming a termination of parental

rights although the court did not inquire about the respondent’s mental competence

when the record presented sufficient indicia of her understanding of the nature of the

proceedings, including that she comprehended her role therein, and could assist her

attorney in preparing the case); In re N.K., 375 N.C. at 812 (holding the trial court
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       did not abuse its discretion by not inquiring about the respondent’s need for a

       guardian ad litem where the court had “ample opportunity to gauge [her] competence”

       by observing her behavior during pre-adjudicatory, adjudicatory, and dispositional

       hearings, subsequent review and permanency-planning hearings, and the

       termination-of-parental-rights hearing).

¶ 24         Here the record reflects that respondent-mother was in court during the

       juveniles’ adjudication and disposition hearings, the review hearing, five

       permanency-planning hearings, and three of the four days of the termination of

       parental rights hearing. During the adjudication hearing on the juvenile petitions,

       with the assistance of counsel, respondent-mother entered stipulations and denied

       some allegations. In its juvenile disposition order, the court made a finding reflecting

       respondent-mother’s denial of any need for mental health treatment. By the time of

       the first review hearing, respondent-mother had made progress on her case plan. She

       also participated in a psychological evaluation, which opined that her intelligence

       “appear[ed] sufficient, as evidenced by her vocabulary, reading ability, and

       manipulations.”

¶ 25         Respondent-mother contends that her testimony during the termination-of-

       parental-rights hearing did not demonstrate an understanding of how her mental

       health, domestic violence, criminal conduct, homelessness, and substance abuse

       issues affected her parenting or why she needed to comply with her case plan and
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                         Opinion of the Court



       court orders. But her testimony reflects her efforts to obtain help caring for the

       children and to provide Karl with therapy, as well as her attendance at parenting

       classes. She also testified that she had attended every court hearing and participated

       in child family team meetings so that she could be reunited with her children. The

       transcript also captures respondent-mother’s repeated extemporaneous interjections

       during the termination proceedings. The substance of her interjections, often

       challenging witness testimony, demonstrates her clear understanding of the specific

       issues being discussed and her goal of obtaining custody of her children.

¶ 26         The record shows that the court had ample opportunity to observe respondent-

       mother’s behavior and that she understood the nature of the proceedings up to and

       including the termination hearing, comprehended her role in them, and could assist

       her attorney in preparing her case. See In re Q.B., 375 N.C. 826; In re N.K., 375 N.C.

       805. Therefore, the trial court did not abuse its discretion by not conducting an

       inquiry into respondent-mother’s competency. See In re T.L.H., 368 N.C. at 108–09.

       B. Adjudication of Grounds to Terminate Respondent-Father’s Parental
          Rights

¶ 27         Respondent-father argues the trial court failed to adequately support its

       conclusions that grounds existed to terminate his parental rights to Karl. He

       challenges each of the court’s four adjudicated grounds. We address respondent-

       father’s argument regarding willful abandonment.
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



¶ 28         “We review a trial court’s adjudication under N.C.G.S. § 7B-1111 ‘to determine

       whether the findings are supported by clear, cogent and convincing evidence and the

       findings support the conclusions of law.’ ” In re E.H.P., 372 N.C. 388, 392 (2019)

       (quoting In re Montgomery, 311 N.C. 101, 111 (1984)). Unchallenged findings of fact

       “are deemed supported by competent evidence and are binding on appeal.” In re

       T.N.H., 372 N.C. 403, 407 (2019) (citing Koufman v. Koufman, 330 N.C. 93, 97 (1991)).

¶ 29         A trial court may terminate parental rights when “[t]he parent has willfully

       abandoned the juvenile for at least six consecutive months immediately preceding the

       filing of the petition.” N.C.G.S. § 7B-1111(a)(7) (2021). “Although the trial court may

       consider a parent’s conduct outside the six-month window in evaluating a parent’s

       credibility and intentions, the ‘determinative’ period for adjudicating willful

       abandonment is the six consecutive months preceding the filing of the petition.” In re

       N.D.A., 373 N.C. 71, 77 (2019) (quoting In re D.E.M., 257 N.C. App. 618, 619 (2018)).

       “Whether a biological parent has a willful intent to abandon his child is a question of

       fact to be determined from the evidence.” In re B.C.B., 374 N.C. 32, 35 (2020) (quoting

       In re Adoption of Searle, 82 N.C. App. 273, 276 (1986)). “Abandonment implies

       conduct on the part of the parent which manifests a willful determination to forego

       all parental duties and relinquish all parental claims to the child.” Id. (quoting In re

       Young, 346 N.C. 244, 251 (1997)). We have noted that abandonment is evident when

       a parent “withholds his presence, his love, his care, the opportunity to display filial
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



       affection, and wil[l]fully neglects to lend support and maintenance.” Pratt ex rel.

       Graham v. Bishop, 257 N.C. 486, 501 (1962).

¶ 30         “Although a parent’s options for showing affection while incarcerated are

       greatly limited, a parent will not be excused from showing interest in his child’s

       welfare by whatever means available.” In re A.J.P., 375 N.C. 516, 532 (2020) (cleaned

       up). “As a result, our decisions concerning the termination of the parental rights of

       incarcerated persons require that courts recognize the limitations for showing love,

       affection, and parental concern under which such individuals labor while

       simultaneously requiring them to do what they can to exhibit the required level of

       concern for their children.” In re A.G.D., 374 N.C. 317, 320 (2020) (citing In re K.N.,

       373 N.C. 274, 283 (2020)).

¶ 31         Here the trial court supported the adjudication of grounds to terminate

       respondent-father’s parental rights via the following findings of fact:

                    35.    A court previously determined [respondent-father]
                           to be the father of the Juvenile on or about April 3,
                           2012. [Respondent-father] is now listed on the
                           Juvenile’s birth certificate.

                    36.    [Respondent-father] was in jail at the time of the
                           Adjudication, and with the exception of a very short
                           period, [he] has been incarcerated the entire time
                           [Karl] has been in the Department’s care.
                           [Respondent-father] is not scheduled to be released
                           until August 2024.

                    37.    [Respondent-father] has participated in some of the
                           child and family teams meetings via phone.
                           In re J.A.J., K.D.M.J., and P.A.P.J.

                                        2022-NCSC-85

                                     Opinion of the Court



              38.    Prior to the Juvenile Petition, [respondent-father]
                     had not been active in [Karl’s] life, and during the
                     majority of the Juvenile case, [he] has made little to
                     no effort to have a relationship with [Karl].

              39.    Up until the September 23, 2020 Permanency
                     Planning     Hearing,     [respondent-father]   was
                     permitted to contact [Karl] by phone or write him
                     letters; however he never called [Karl] and never
                     wrote to him. Even from December 2018 to October
                     2019, when [Karl] was placed with . . . a kinship
                     placement [respondent-father] knew, he still failed
                     to contact [Karl]. On September 23, 2020 as no
                     phone contact had been occurring, the court ordered
                     any contact between [respondent-father] and [Karl]
                     to take place via mail, however, [respondent-father]
                     did not send any letters or cards to [Karl].

              40.    During the course of this case, [respondent-father]
                     has provided no support, no letters, no phone calls,
                     and no gifts to [Karl] during the past two years.

              41.    [Respondent-father] voluntarily decided not to be
                     brought to the third day of the trial, and he
                     requested to leave early on the fourth day.

              42.    By failing to make even minimal efforts to have a
                     relationship with his son, [respondent-father]
                     willfully failed to show love, support, and affection
                     for [Karl] during this case.

              ....

              B.     [Respondent-father] has willfully abandoned the
                     child for at least six consecutive months
                     immediately preceding the filing of the petition.4



       4 While respondent-father also asserts that the trial court failed to make any findings
specifically addressing the determinative six-month period, the trial court determined that
respondent-father “has willfully abandoned the child for at least six consecutive months.”
                                   In re J.A.J., K.D.M.J., and P.A.P.J.

                                                2022-NCSC-85

                                             Opinion of the Court



¶ 32          Respondent-father challenges the evidentiary support for findings of fact 37,

       39, 40, and 41. He also contends the trial court’s findings are insufficient to support

       the conclusion that grounds existed to terminate his parental rights for willful

       abandonment.

¶ 33          Respondent-father argues that finding of fact 37 is erroneous because no

       evidence was presented, and the trial court made no findings, regarding when he

       attended Child and Family Team meetings and if his attendance occurred during the

       determinative six-month period. The petition to terminate parental rights was filed

       on 22 September 2020; thus, the determinative six-month period is from 22 March to

       22 September 2020. No evidence suggests respondent-father attended any meetings

       during the determinative period. As respondent-father noted, in the sixth

       permanency-planning order, the trial court found that respondent-father had

       participated in a Child and Family Team meeting on 3 November 2020. While the

       trial court should have made findings concerning the dates of respondent-father’s

       participation in the Child and Family Team meetings, any possible error is harmless




       Although this determination is labeled as a conclusion of law, regardless of how this
       determination is classified, “that classification decision does not alter the fact that the trial
       court’s determination concerning the extent to which a parent’s parental rights in a child are
       subject to termination on the basis of a particular ground must have sufficient support in the
       trial court’s factual findings.” In re N.D.A., 373 N.C. at 76–77. As a result, we determine that
       respondent-father’s assertion is erroneous, and we consider the extent to which the
       evidentiary findings support the ultimate findings and conclusions below.
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



       because the evidence indicates his participation fell outside of the determinative

       period. In re J.D.C.H., 375 N.C. 335, 342 (2020).

¶ 34         Respondent-father asserts “there was no evidence offered at the termination

       adjudication hearing to support” the portions of findings of fact 39 and 40 indicating

       that he never called Karl or provided gifts. Respondent-father acknowledges social

       workers’ testimony that they were not aware of him ever calling Karl or sending Karl

       any gifts, but he contends that “[n]ot being aware of something is not evidence that

       it did not happen.” Respondent-father’s argument relies upon In re V.M.F., 209 N.C.

       App. 204, 2011 N.C. App. Lexis 105, at *7 (2011) (unpublished), which he asserts “has

       precedential value to a material issue in the instant case and there is no published

       opinion that would serve as well.” Respondent-father’s reliance on In re V.M.F. is

       misplaced, and because the case is readily distinguishable, we reject any argument

       that it has precedential value.

¶ 35         At issue in In re V.M.F. was whether there was support for the finding that the

       respondent’s attempt at legitimating his child occurred only after the filing of the

       petition to terminate his parental rights. Id. at *6–7. The petitioner, the child’s

       mother, had sought to establish that the respondent had filed an affidavit of paternity

       after the termination petition. Id. at *4–5. At the adjudication hearing, the

       respondent submitted evidence to establish that the affidavit was filed before the

       termination petition. Id. at *7. Instead of presenting any evidence to the contrary,
                                 In re J.A.J., K.D.M.J., and P.A.P.J.

                                              2022-NCSC-85

                                          Opinion of the Court



       the petitioner testified “that she was not ‘aware’ of [the] respondent’s filing of an

       affidavit of paternity prior to the filing of the petition and that she thought she

       became ‘aware’ of the affidavit after the first court hearing.” Id. The Court of Appeals

       concluded that this testimony could not establish that the respondent filed the

       affidavit after the filing of the termination petition, and “[g]iven the absence of any

       other evidence” indicating such, the trial court’s finding was not supported by clear,

       cogent, and convincing evidence. Id.

¶ 36         Here, the only testimony concerning whether respondent-father ever called

       Karl or provided any gifts was offered by the social workers on behalf of DSS. It was

       respondent-father who failed to present any evidence to the contrary. Moreover, the

       trial court did not rely solely upon the social workers’ testimony to support its finding.

       The orders from the prior permanency-planning hearings were admitted into

       evidence and considered by the court. In the first permanency-planning order,

       entered on 30 August 2019, the trial court permitted monitored written and

       supervised telephone communication between respondent-father and Karl. In each of

       the following four permanency planning orders, the court found there had “been no

       telephone contact or mail exchanges.”

¶ 37         It is well established that the trial court has the duty to determine the weight

       and veracity of evidence and the reasonable inferences to be drawn therefrom. E.g.,

       In re D.L.W., 368 N.C. 835, 843 (2016). It was reasonable for the trial court to find
                                 In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       that respondent-father had never called Karl or provided him with any gifts. Findings

       of fact 39 and 40 are supported by clear, cogent, and convincing evidence.

¶ 38         Respondent-father argues there is no evidence to support the portion of finding

       of fact 41 that states he requested to leave early on the fourth day of the termination

       hearing. We agree. Thus, we disregard that portion of the finding. In re N.G., 374

       N.C. 891, 901 (2020).

¶ 39         Respondent-father further contends that the trial court failed to make

       sufficient findings to establish that his conduct was willful, citing the Court of

       Appeals’ decision In re D.M.O., 250 N.C. App. 570, 578 (2016). He asserts that the

       court here failed to make findings related to his ability “to perform the conduct

       underlying its conclusion.” He argues that “the trial court’s permission to call or write

       does not mean that [he] had the ability or capacity to take those actions while he was

       incarcerated.” He asserts that his conduct did “not manifest a willful determination

       to forego all parental duties and relinquish all parental claims to Karl,” because he

       “was present at most of the hearings,” he once requested in-person visitation, he

       requested telephone communication after the trial court had rescinded that option,

       and he had expressed a desire to “step up and be a father to his child upon his release.”

       We disagree.

¶ 40         The majority of the evidence respondent-father mentions falls outside the

       determinative six-month period. Thus, the trial court was permitted, but not
                         In re J.A.J., K.D.M.J., and P.A.P.J.

                                     2022-NCSC-85

                                   Opinion of the Court



required, to consider that evidence in determining respondent-father’s credibility and

intentions. In re N.D.A., 373 N.C. at 77. Respondent-father’s statement related to his

desire to parent Karl was introduced at the adjudication hearing, through the

testimony of a social worker reading from the initial disposition order. This order was

entered on 4 March 2019, a year before the start of the determinative period.

Respondent-father requested in-person visitation on 10 July 2019, eight months

preceding the beginning of the determinative period. “[M]ost of the hearings”

respondent-father referred to occurred before the determinative period: he was

present at the initial adjudication and disposition hearing held on 20 February 2019,

the review hearing held on 20 March 2019, and the permanency-planning hearings

held on 31 July 2019, 20 November 2019, and 4 March 2020. He was not present at

the permanency-planning hearing held on 22 June 2020, that took place during the

determinative period, or at the two hearings held on 23 September 2020 and 20

January 2021, after the determinative period. Following the 23 September 2020

hearing, the trial court revoked respondent-father’s right to contact Karl by

telephone. Respondent-father requested at the 3 November 2020 Child and Family

Team meeting that telephone contact be reinstated, and in the order entered after

the 20 January 2021 permanency-planning hearing, the court allowed additional

contact outside of mail exchange “in the discretion of [DSS] after consulting with the

juvenile and the juvenile’s therapist.”
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



¶ 41         The trial court’s findings report that respondent-father “voluntarily decided”

       not to attend the third day of the termination hearing, which respondent-father

       argues is not an indication of abandonment. Regardless, as with the evidence cited

       by respondent-father, the court was free to consider respondent-father’s request to be

       excused from attending the hearing that day “in evaluating [his] credibility and

       intentions.” In re N.D.A., 373 N.C. at 77 (quoting In re D.E.M., 257 N.C. App. at 619).

       In a colloquy with the trial court, respondent-father indicated he preferred to work

       his job assignment at the detention center rather than to attend the third day of the

       hearing.

¶ 42         Respondent-father’s argument that the court was required to make findings

       related to his ability to communicate with Karl is misplaced. The Court of Appeals’

       decision in In re D.M.O. is neither binding on this Court nor applicable to the instant

       case. The respondent in In re D.M.O. was incarcerated intermittently during the

       course of the case, including for approximately five months of the determinative

       period. 250 N.C. App. at 575. To support its conclusion that the respondent willfully

       abandoned her child, the trial court found that during the determinative period the

       respondent failed to attend the child’s sports games, failed to voluntarily visit her

       child or attend court-ordered visitations, claimed that she sent two letters, sent “a

       small number of” text messages during the periods she was not incarcerated, and
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                             2022-NCSC-85

                                          Opinion of the Court



       “made attempts to call.” Id. at 573–75. The Court of Appeals concluded these findings

       were insufficient because the trial

                     court never made findings addressing how [the
                     respondent’s] periodic incarceration at multiple jails,
                     addiction issues, or participation in a drug treatment
                     program while in custody might have affected her
                     opportunities to request and exercise visitation, to attend
                     games, or to communicate with [the child]. The trial court
                     made no findings establishing whether [the respondent]
                     had made any effort, had the capacity, or had the ability to
                     acquire the capacity, to perform the conduct underlying its
                     conclusion that [the respondent] abandoned [the child]
                     willfully.

       Id. at 578.

¶ 43         Here, the trial court identified the “minimal efforts” that respondent-father

       could have made while incarcerated to have a relationship with his son:

       communicating with Karl by telephone or through mail by sending letters, cards, or

       gifts. Unlike In re D.M.O., the trial court here looked to see if respondent-father took

       actions that were available to him while he was incarcerated and made findings that

       he failed to make any efforts at communication. The court’s findings indicate that

       respondent-father never called Karl and never sent a letter, card, or gift while Karl

       was in DSS care. While respondent-father was aware of the actions he could take, the

       evidence and the findings of fact indicate that he was unwilling “to take any action

       whatsoever to indicate that he had any interest in preserving his parental connection

       with” Karl. In re A.G.D., 374 N.C. 317, 327 (2020). A social worker supervisor testified
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       that she was unaware of any attempts by respondent-father to obtain the contact

       information for Karl’s placements, and the trial court allowed flexibility for telephone

       contact outside the specified times “as agreed upon by the caretaker.” Once the trial

       court revoked telephone communication, respondent-father requested it be reinstated

       because he “did not want to write any letters.”

¶ 44         The trial court’s findings of fact support the ultimate findings and conclusion

       that respondent-father willfully abandoned Karl during the six months preceding the

       filing of the petition. See In re M.S.A., 377 N.C. 343, 2021-NCSC-52, ¶¶8, 12

       (concluding that the respondent’s failure to utilize “whatever means available” to him

       to maintain a relationship with his child while he was incarcerated amounted to

       willful abandonment); In re K.N.K., 374 N.C. 50, 54–55 (2020) (concluding that

       termination was justified based on willful abandonment when the respondent had no

       contact with the minor child, provided no financial support, and sent no cards, gifts,

       or other tokens of affection not only during the determinative six-month period, but

       at any point during the approximately three years preceding the filing of the

       termination petition).

¶ 45         Thus, we conclude that the trial court did not err in adjudicating grounds to

       terminate respondent-father’s parental rights for willful abandonment. See N.C.G.S.

       § 7B-1111(a)(7). Because an adjudication of one ground is sufficient to support a
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



       termination of parental rights, we do not address respondent-father’s arguments

       challenging alternative grounds. E.g., In re A.R.A., 373 N.C. 190, 194 (2019).

       C. Disposition Based On the Juvenile’s Best Interests

¶ 46         At the dispositional stage of a proceeding to terminate parental rights, the trial

       court must “determine whether terminating the parent’s rights is in the juvenile’s

       best interests.” N.C.G.S. § 7B-1110(a) (2021). In making its determination,

                    [t]he court may consider any evidence, including hearsay
                    evidence as defined in G.S. 8C-1, Rule 801, that the court
                    finds to be relevant, reliable, and necessary to determine
                    the best interests of the juvenile. In each case, the court
                    shall consider the following criteria and make written
                    findings regarding the following that are relevant:

                    (1)   The age of the juvenile.

                    (2)   The likelihood of adoption of the juvenile.

                    (3)   Whether the termination of parental rights will aid
                          in the accomplishment of the permanent plan for the
                          juvenile.

                    (4)   The bond between the juvenile and the parent.

                    (5)   The quality of the relationship between the juvenile
                          and the proposed adoptive parent, guardian,
                          custodian, or other permanent placement.

                    (6)   Any relevant consideration.

       Id.

¶ 47         “The trial court’s dispositional findings are binding on appeal if supported by

       the evidence received during the termination hearing or not specifically challenged
                                  In re J.A.J., K.D.M.J., and P.A.P.J.

                                              2022-NCSC-85

                                            Opinion of the Court



       on appeal.” In re K.N.L.P., 380 N.C. 756, 2022-NCSC-39, ¶ 11 (citing In re S.C.C., 379

       N.C. 303, 2021-NCSC-144, ¶ 22). “The trial court’s ultimate determination regarding

       the child’s best interests is reviewed for abuse of discretion and will be reversed only

       if it is ‘manifestly unsupported by reason or is so arbitrary that it could not have been

       the result of a reasoned decision.’ ” In re N.B., 379 N.C. 441, 2021-NCSC-154, ¶ 11

       (quoting In re T.L.H., 368 N.C. at 107).

          1. Respondent-Mother

¶ 48          Respondent-mother argues that the trial court abused its discretion in

       determining that termination of her parental rights was in Karl’s best interests.5 She

       challenges the court’s findings of fact and its weighing of factors.

¶ 49          The trial court found that Karl had been in placement outside of the home for

       over two years, “but to date no long term placement ha[d] been identified” for him.

       The court further found that if Karl is free for adoption, “it is possible once additional

       resources are available and used he would be adopted.” The court’s additional

       findings included the following: While it was clear that Karl loved respondent-

       mother, as the case progressed, “a level of mistrust” had developed between Karl and

       his parents, “especially his mother.” Karl was placed at a residential psychiatric

       treatment facility and had “been participating in therapy and [was] working to




              5 Respondent-mother does not contest the trial court’s determination that it is in the
       best interests of Jake and Pamela to terminate her parental rights.
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       process his trauma and how to move forward.” Karl spoke with respondent-mother

       over the telephone near the time of the termination hearing and “explained to her

       how frustrated he was that she would not do what she needed to do to work her plan.”

       After the phone call, Karl contacted his DSS social worker and explained that “he

       recognized his mother ha[d] not done all she need[ed] to do to get him out of foster

       care, and he asked [the social worker] to find him a forever home.” It was not in Karl’s

       best interest to return to respondent-mother’s home. Although Karl had behavioral

       issues, he was “working with [DSS] and his placement to help work through those

       issues and move forward. [Karl] wants to find a forever home, one that accepts him

       for him.”

¶ 50         In accordance with the statutory factors listed in N.C.G.S. § 7B-1110(a), the

       trial court made the following findings in finding of fact 8:

                    A. The age of the juvenile: [Karl] is 9 years old.

                    B. The likelihood of adoption of the Juvenile: It is feasible
                       once [Karl] becomes free for adoption he will be adopted,
                       as he has a strong desire to find a forever home and
                       [DSS] can utilize additional resources to explore
                       adoptive placements. Moreover, [Karl] is making
                       progress in therapy to help address his behaviors, and
                       it is anticipated this progress will continue.

                    C. Whether the termination of parental rights will aid in
                       the accomplishment of the permanent plan for [Karl]:
                       The current plan for [Karl] is adoption. Said plan
                       cannot be completed and fully implemented unless the
                       parental rights of the mother and father are
                       terminated. Once [Karl] is cleared for adoption more
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                         Opinion of the Court



                       resources will become available for [DSS] and [Karl] to
                       aid in finding his forever home.

                    D. The bond between the Juvenile and the parent: [Karl]
                       has a significant bond with his mother; however, [Karl]
                       is realizing the negative impact his mother has on him.
                       [Respondent-mother] often blamed [Karl] for [DSS]’s
                       involvement, and she refused to support him in a
                       number of his interests. . . . There is a level of mistrust
                       between [Karl] and his parents, especially his mother.

                    E. The quality of the relationship between the juvenile and
                       the proposed adoptive parent, guardian, custodian, or
                       other permanent placement: Although [Karl] is not in a
                       pre-adoptive home, he is open and willing to be adopted.
                       He is doing well in his structured placement, and he
                       wants to find a family he can call his own and never
                       have to move again.

                    F. Any other relevant matters and considerations: [Karl]
                       wants [his DSS social worker] to find him a forever
                       home. [Karl] wants and needs permanency and
                       stability, and the best way to achieve that is through
                       adoption.

¶ 51         Respondent-mother challenges finding of fact 8.D. as minimizing the bond

       between Karl and herself. She contends that he is protective of her and that as the

       social worker testified, if respondent-mother complied with her case plan, Karl

       wanted to return to her home. Respondent-mother contends that the trial court relied

       too heavily on Karl’s statements about this frustration with her.

¶ 52         During the disposition phase, a DSS social worker testified that Karl expressed

                    how he was upset with [respondent-mother], that he ha[d]
                    been in care for a very long time, and he did not understand
                    why she was not doing what she needed to do in order for
                    him to go home. . . . [H]e also stated that he was ready to
                               In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                        Opinion of the Court



                   move forward and he actually mentioned an adoptive
                   home.
                   ....

                   Even though he’s the child, he would be very protective
                   over her. And he’s never hid the fact that he wanted to go
                   home. But in that conversation, he shared with me that he
                   was over it. That he was ready to leave foster care, and that
                   he felt like there were a lot of people . . . that was [sic]
                   willing to help her and she did not take the help.

¶ 53         The record supports the finding that a significant bond existed between Karl

       and respondent-mother and the inferences that he realized the negative effect

       respondent-mother’s behavior was having on him and that he was developing a

       mistrust of respondent-mother. See In re A.A.M., 379 N.C. 167, 2021-NCSC-129, ¶ 22

       (“We note that ‘[i]f different inferences may be drawn from the evidence, [the trial

       judge] determines which inferences shall be drawn and which shall be rejected.’ ”

       (alterations in original) (quoting Knutton v. Cofield, 273 N.C. 355, 359 (1968)). We

       overrule respondent-mother’s challenge.

¶ 54         Respondent-mother also challenges the finding that termination of parental

       rights in Karl would make his adoption feasible, even with the additional resources

       available to DSS, such as stated in findings of fact 8.B. and C. Respondent-mother

       contends that Karl’s “severe behavioral issues and mental health problems” suggest

       “strongly” that he “was not a candidate for adoption.” She points to his history of

       seventeen placements during twenty-eight months of DSS custody; his diagnoses

       with oppositional defiant disorder, adjustment disorder with depressed mood,
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                           2022-NCSC-85

                                         Opinion of the Court



       conduct disorder, post-traumatic stress disorder, and ADHD, and his reported visual

       and auditory hallucinations; and his treatment at a psychiatric residential treatment

       hospital at the time of the termination proceeding. Respondent-mother contends that

       Karl was not going to be back in a foster home “any time soon, and the court’s finding

       that termination would pave the way for DSS to place him for adoption was

       unsupported.”

¶ 55         The record reflects that Karl came into DSS custody on 11 December 2018. His

       seventeen placements, including hospitalizations, included two placements that

       lasted for several months each. He was in a kinship placement from 21 December

       2018 through October 2019 and in a therapeutic foster placement from October 2019

       until September 2020. Between September 2020 and December 2020, he was placed

       with another therapeutic foster family, had a relative placement, and was

       hospitalized three times before being admitted to the psychiatric residential

       treatment hospital in December 2020. He remained in the psychiatric hospital

       through the date of the disposition hearing conducted on 26 April 2021. During the

       disposition hearing, Karl’s DSS social worker testified that he was “doing great” at

       the psychiatric hospital. He had been recognized as making progress on his

       therapeutic goals for the prior twelve weeks, including having no incidents of defying

       authority figures, and he had been getting along with peers, following the rules and

       policies of placement, attending school, and meeting with his therapist. His history
                                  In re J.A.J., K.D.M.J., and P.A.P.J.

                                               2022-NCSC-85

                                            Opinion of the Court



       of one relative placement and one therapeutic placement, which both lasted almost a

       year showed that Karl could maintain a placement. When he expressed that he did

       not understand why respondent-mother had not taken the steps she needed to

       accomplish in order for him to come home and that he was ready to move forward

       toward an adoptive home, his social worker described this as a “[h]uge” step for him.

       The social worker further related that Karl was “doing great” at school and “as long

       as his home environment is stable, there are no concerns regarding his academics.”

       The social worker explained that if the court terminated respondents’ parental rights

       to Karl, DSS would register him on NC Kids—a national, adoptive website—as well

       as make contact with adoption recruiter agencies and licensed foster parents within

       DSS. The social worker, who had twelve years of experience, affirmed her belief that

       there is “a likelihood” that Karl “could be adopted.”

¶ 56          The court’s findings that “[o]nce [Karl] is cleared for adoption more resources

       will become available for [DSS] and [Karl] to aid in finding his forever home,” and

       that “it is feasible . . . [Karl] will be adopted,” as stated in findings of fact 8.B. and C.,

       are supported by the record. See Knutton, 273 N.C. at 359. Respondent-mother’s

       challenge is overruled.

¶ 57          Respondent-mother argues that the termination of her parental rights will

       result in the permanent deprivation of the “care of the most consistent adult in

       [Karl’s] life and the person that he most wanted to be with.” Claiming that “Karl was
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       unlikely to be adopted,” she asserts the trial court abused its discretion in

       terminating her parental rights; however, respondent-mother’s unsupported

       assertion is insufficient to establish an abuse of discretion. See generally In re

       K.N.L.P., 2022-NCSC-39, ¶ 26 (“We . . . have repeatedly recognized that ‘the bond

       between parent and child is just one of the factors to be considered under N.C.G.S. §

       7B-1110(a), and the trial court is permitted to give greater weight to other factors.’ ”

       (quoting In re Z.L.W., 372 N.C. 432, 437 (2019)). The trial court’s order reflects its

       consideration of the dispositional factors set out in N.C.G.S. § 7B-1110(a)(1)–(5), as

       well as other relevant circumstances as allowed under N.C.G.S. § 7B-1110(a)(6) and

       indicates that the court performed a reasoned analysis weighing those factors. See In

       re N.B., 2021-NCSC-154. The determination to terminate respondent-mother’s

       parental rights to Karl appears neither manifestly unsupported by reason or so

       arbitrary that it could not have been the result of a reasoned decision, and “this Court

       lacks the authority to reweigh the evidence.” In re A.U.D., 373 N.C. 3, 12 (2019).

          2. Respondent-Father

¶ 58      Respondent-father does not challenge the trial court’s dispositional findings of

       fact, but he asserts the court abused its discretion in determining termination of his

       parental rights was in Karl’s best interests. Relying on In re J.A.O., 166 N.C. App.

       222 (2004), respondent-father asserts that Karl’s lack of a prospective adoptive

       placement, based in part on his “many mental and medical issues,” and the benefits
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                            2022-NCSC-85

                                          Opinion of the Court



       of Karl continuing a legal relationship with his natural relatives, require reversal of

       the trial court’s determination.

¶ 59         We find this case to be distinguishable from In re J.A.O. At the time of the

       termination hearing in that case, J.A.O. was “a troubled” fourteen-year-old who had

       been shuffled through multiple treatment centers due to his significant physical,

       mental, and behavioral disorders, yet showed no signs of improvement. Id. at 227.

       But the respondent-mother was “connected to and interested in” him, and she had

       made progress in correcting the conditions that led to the juvenile’s removal from her

       care. Id. at 227–28. The guardian ad litem argued J.A.O. was unlikely to be a

       candidate for adoption and that termination was not in his best interests because it

       would “cut him off from any family that he might have.” Id. at 226–27. Under these

       exceptional circumstances, the Court of Appeals concluded that the trial court had

       abused its discretion in terminating the respondent’s parental rights. Id. at 227–28.

¶ 60         As noted above, Karl was nine years old at the time of the termination hearing,

       and though he was residing in a psychiatric residential treatment facility, he was

       making progress on his therapeutic goals. His history of some placements lasting

       nearly a year showed that he would be capable of maintaining a long-term placement,

       his social worker believed there was a possibility he would be adopted; and once he

       was available for adoption, DSS would be able to engage more resources to find him

       a permanent placement. While respondent-father seems to believe Karl would still be
                                In re J.A.J., K.D.M.J., and P.A.P.J.

                                              2022-NCSC-85

                                          Opinion of the Court



       without a permanent placement by the time respondent-father was released from

       prison in 2024, three years after entry of the trial court’s order, there is no evidence

       to support such a conclusion. Moreover, unlike the respondent in In re J.A.O.,

       respondent-father has no relationship with Karl. As we concluded above, the trial

       court’s adjudication of willful abandonment is predicated on respondent-father’s

       failure to “take any action whatsoever to indicate that he had any interest in

       preserving his parental connection with” Karl. In re A.G.D., 374 N.C. at 327. Though

       respondent-father touts “the stabilizing influence” and “sense of identity” Karl

       obtains from natural relatives, neither benefit is supplied by respondent-father. His

       social worker testified that while Karl had no relationship with respondent-father,

       he maintained contact with his siblings and his former relative placement.

¶ 61         Accordingly, we conclude that the trial court properly considered the statutory

       factors set forth in N.C.G.S. § 7B-1110(a) and did not abuse its discretion by

       determining that termination of respondent-father’s parental rights was in Karl’s

       best interests. See In re H.A.J., 377 N.C. 43, 2021-NCSC-26, ¶33.

                                       III.    Conclusion

¶ 62         The trial court did not abuse its discretion by not conducting an inquiry into

       respondent-mother’s competency. See In re T.L.H., 368 N.C. at 108–09. Respondent-

       mother does not challenge the adjudication of grounds to terminate her parental

       rights, and the trial court’s findings of fact and conclusions of law support its
                        In re J.A.J., K.D.M.J., and P.A.P.J.

                                   2022-NCSC-85

                                 Opinion of the Court



adjudication of grounds to terminate respondent-father’s parental rights for willful

abandonment. The trial court did not abuse its discretion in determining that it was

in Karl’s best interests to terminate both respondents’ parental rights. Thus, we

affirm the trial court’s 25 May 2021 orders terminating respondent-mother’s parental

rights to Jake, Karl, and Pamela and respondent-father’s parental rights to Karl.

      AFFIRMED.